Citation Nr: 1417049	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to June 1967 and from April 1970 to September 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.   The decision was initially prepared by the RO in St. Louis, Missouri as a transferred or "brokered" claim.  The decision was mailed to the Veteran by the RO in Reno, Nevada.  The Veteran testified at a December 2011 hearing before the undersigned Veterans Law Judge held via video-teleconference.  A transcript of that hearing is associated with the claims file.  

At the December 2011 hearing, the Veteran requested, and was granted, 60 days to seek treatment at a VA medical center in the hopes of obtaining a PTSD diagnosis.  The Board has obtained the records of the Veteran's VA treatment.  

These matters were previously remanded by an April 2012 Board decision.  The agency of original jurisdiction (AOJ) has substantially complied with the instructions of this remand, as will be discussed further below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to an increased rating for tinnitus and an increased rating for residuals of a right foot injury were initially appealed.  However, the Veteran withdrew the issue of an increased rating for tinnitus in the December 2011 hearing., and the Board's April 2012 decision granted an increase to 10 percent for the residuals of a right foot injury.

The issue of entitlement to an increased rating for residuals of a right foot injury is raised by the record in a November 2012 letter from the Veteran's representative, which purported to serve as a notice of disagreement (NOD) to any rating decisions decided within the past year, including an April 2012 rating decision increasing the Veteran's evaluation of residuals, right foot injury to 10 percent.  However, the Board's April 2012 decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100.  The April 2012 rating decision simply implemented the Board's final decision, therefore, it cannot be appealed again.  The statement from the Veteran's attorney in the November 2012 letter, therefore, should be treated as a new claim for increase, however, that issue has not been adjudicated by the AOJ, therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The most probative evidence of record does not show that the Veteran has an acquired psychiatric disorder that is at least as likely as not caused by or related to his active military service.  

2. The most probative evidence of record does not show that the Veteran has hemorrhoids that are at least as likely as not caused by or related to his active military service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in January 2010 and September 2011satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

As to the duty to assist, pursuant to the Board's April 2012 remand, the Veteran was scheduled for VA examinations in May and June 2012.  The Veteran did not report for either of these VA examinations.  Neither the Veteran nor his representative has provided good cause for the Veteran's absence or requested that another examination be scheduled.  The June 2012 SSOC informed the Veteran that failure to appear for a scheduled VA examination may have adverse consequences, including the possible denial of his claim.  The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran does not report for an examination scheduled in conjunction with an original compensation claim (as in this case), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  The Veteran also has an obligation to assist in the adjudication of his claim.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. § 3.326.  In view of the forgoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion, and that the instructions from the April 2012 remand have been substantially complied with.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  The VLJ held the claim open for 60 days to allow the Veteran to obtain relevant evidence.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.




Acquired Psychiatric Disorder

The Veteran sought psychiatric treatment from a VA facility in April 2010.  According to the treatment note from that date, the Veteran was found to have PTSD symptoms, although a formal diagnosis was not made.  A May 2010 VA examination indicated that the Veteran did not have PTSD, and that his symptoms did not even reach the level of an adjustment disorder.  The record contains positive PTSD screening tests in April 2010 and April 2012, although these screening tests did not indicate a diagnosis in accordance with DSM IV, which is required for VA purposes.  38 C.F.R. § 4.125.  In December 2011, the Veteran again sought psychiatric treatment.  The treating psychologist provided an Axis I diagnosis of rule-out PTSD (indicating that further testing should be conducted), and did not formally diagnose the Veteran with any psychiatric disorder, although she did note that the Veteran would benefit from supportive therapy to assist with better coping skills for chronic anxiety likely related to PTSD, and suggested that the Veteran was a good candidate for the PTSD program.  There was no determination as to whether the Veteran did or did not have PTSD.  The Veteran did not appear at his second scheduled VA examination.  

Therefore, in spite of the Board holding the record open in an attempt to obtain a psychiatric diagnosis as per the request in the December 2011 hearing, the Veteran has not been formally diagnosed with PTSD or any other psychiatric disorder.  Even if the Board considers the contradictory December 2011 notation as a diagnosis of an anxiety disorder or PTSD, the record still lacks a medical opinion finding a nexus between the Veteran's psychiatric disability and his service.  The Veteran, as a lay person without medical or psychiatric training, is not competent to assess the etiology of his own disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (a lay person is not competent to diagnose cancer).  Therefore, the Board cannot grant the claim.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for an acquired psychiatric disorder, claimed as PTSD, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  
Hemorrhoids

The Veteran's claim for service connection for hemorrhoids was previously remanded to obtain a VA examination indicating whether the Veteran currently suffers from hemorrhoids and their etiology.  As the Veteran did not appear at his scheduled VA examination, the Board must decide this issue based upon the evidence of record.  

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The most recent mention of hemorrhoids in the Veteran's medical record is a May 2009 colonoscopy, one month before the Veteran filed his claim. As the Veteran had hemorrhoids shortly before the claims period, the Board will consider the current disability requirement to be met.  See Romanowsky, supra.  

As has been discussed in the April 2012 Board remand, the Veteran reported that he first experienced hemorrhoids while he was in combat.  As the Veteran is entitled to a combat presumption, and his report is consistent with the circumstances, conditions, or hardship of his combat, the Board presumes that he experienced hemorrhoids as described.  

Unfortunately, the record does not contain a positive nexus opinion linking the Veteran's current hemorrhoids with his service.  The Veteran has reported experiencing hemorrhoids off and on since his service, but he is a lay person without medical training.  Therefore, while he is competent to report symptoms such as pain or bleeding, he is not competent to diagnose hemorrhoids.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (a lay person is not competent to diagnose cancer); Layno v. Brown, 6 Vet. App. 465 (1994) (even disabilities not subject to lay diagnosis may have symptoms detectable by a lay person).  Moreover, hemorrhoids are not one of the chronic diseases entitled to a presumption based upon continuity of symptomatology.  38 C.F.R. § 3.303(b); 3.309(a).  Lacking a nexus between the Veteran's disability and his service, the Board cannot grant the claim.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for hemorrhoids is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD is denied.  

Entitlement to service connection for hemorrhoids is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


